State of the negotiations on the climate change and energy package (continuation of debate)
We shall resume the debate on the state of the negotiations on the climate change and energy package.
Madam President, on a point of order, I should like to inform the Members of this House that this morning the Court of First Instance in Luxembourg ordered that the People's Mojahedin Organization of Iran should be taken off the EU terror list. This is the third time this ruling has been made and this should be a warning to the Council and the Commission that their attempts to appease the mullahs and the oppressive regime in Tehran by putting the PMOI on the EU terror list constitute an offence against freedom and liberty.
(Applause)
Ladies and gentlemen, if you do not mind, we shall therefore resume the order of speaking time.
(DE) Madam President, Presidency of the Council and Commission, ladies and gentlemen, this Parliament has in recent years always been very bold in exercising its own rights. We have not let ourselves be swayed either when we invited the Dalai Lama, or when we took a decision regarding the Sakharov prize, or with regard to participation in the Olympics.
I am therefore very concerned that we are not exercising our rights sufficiently regarding such an important matter, which evidently only generates limited interest today and which some fellow Members have described as the question of the century. I would ask the Presidency of the Council and the Parliamentary Leadership to ensure that we not only talk of better regulation, but that we actually also have the opportunity to see and examine texts. At the moment, for example, in the case of emissions trading, talks are based not on Parliament's opinion but only on the decision of a single committee. There have been four committees which have made decisions, the assumptions of which have not been brought into the trialogue. One rapporteur negotiates, and 784 Members have no opportunity to contribute their opinion.
The procedure is scheduled thus: 10/11 December Council, 15 December Trialogue, and then decisions will be made. This will mean that we as individual parliamentarians have no opportunity to look at the text, to evaluate it, to discuss and reach a sound decision on it. We already had difficulties in conducting the discussion seriously today, we had to start later, we had to suspend proceedings, now hardly anyone is listening. But that says it all. We are making decisions about taxes of EUR 70 billion for people. And we do not appear to give ourselves even a few hours, a few days to have a thorough look.
I think that is irresponsible. I ask the Presidency of the Council and I also ask the Presidency of this House to ensure that we can all give ourselves the necessary time.
(The President cut off the speaker)
(SL) Ladies and gentlemen, it is a good thing that right in this period of time we have had a very ambitious Presidency, which has truly worked hard to find an agreement on the climate and energy package. In spite of all this, I have my doubts about the appropriateness of the agreement process in the first reading, since such extensive and challenging documents raise the question of transparency and the question of adequate representation of the majority view in Parliament, and this then naturally broaches the subject of how democratic this process is.
I would therefore like us to give things a little more thought next time before confirming that we will deal with some document by agreement in the first reading. There would be nothing wrong in us concluding a normal first reading in December, and then performing a second reading before the end of our term and coming to an appropriate agreement with the Council. It is therefore not surprising that there has not been much discussion of the details in this debate, since Members are not particularly familiar with them.
I would like to speak mainly about the use of funds from auctions. I think here we need to take into account certain principles, and specifically that we must use funds absolutely exclusively for tackling environmental and climate challenges, that we must use them for mitigation and adaptation and that we must use them to develop technologies that reduce greenhouse gas emissions and that are not yet commercial - in other words, this should include CCS pilot projects.
This is not just important for the European Union, but also for third countries such as China. In this case we must use the funds for measures within the European Union and for cooperation with third countries, and when we talk about the level of emissions, we must take into account our responsibility for global emissions, currently running at 13 to 14 per cent, and also add to this our historical responsibility for emissions. We must also use the financial resources for already existing mechanisms - in other words, we should not be setting up any new funds.
I would like to thank the entire negotiating group and inform them that this agreement will see us well on the way to the negotiations in Poznań next week.
(FI) Madam President, we know very well that Parliament's position on the climate package is not united. On many issues my own group is closer to the Council's position than Parliament's. It is nevertheless important to remember that we are completely unanimous on the matter of emission reductions: emissions have to be cut. It is just a matter of how. Some want to do it the expensive way, by auction, and we want to do it the cost-effective way, through benchmarking.
The representative of the Group of the Greens/European Free Alliance expressed the desire openly in the negotiations for prices to rise so that consumer habits might change. Our group has no faith in this sort of logic as long as emissions trading is unilateral. As long as it is, it is just a tax. If the emissions trading playing field were global, auctions would be a good option. The price of emission rights could easily be reflected in consumer prices, which in turn would prompt consumers to choose cleaner products. You never know but wholly carbon-intensive production sectors might move into the background. Unfortunately, the consumer environment does not work like that now. Products that are made in a less clean way outside the EU gain a competitive edge in global markets. This is crucial for jobs. I hope that the Council will be able to improve the outcome satisfactorily.
(RO) The European Union made the commitment to complete the Climate Change dossier by January 2009.
The results of the negotiations will be particularly important for the United Nations Conference in Poznań where the EU's commitment to reducing its carbon emissions and assisting poorer countries will be assessed.
We need to make sure that our objectives remain ambitious so that an international agreement is signed which will motivate the developing countries sufficiently to follow our example.
If an international agreement is signed, it must remain a priority for us to raise our target from 20% to 30% after 2020, even if this transition will be achieved through new negotiations.
A more ambitious long-term objective will safeguard the European Union's credibility as a major player in the fight against global warming and will help to achieve favourable results in the future Copenhagen negotiations.
(SV) Madam President, we have promised the UN and others that we will reduce emissions by 20-45%. Now we will not even achieve 20%. Instead, the Council of Ministers is attempting in the negotiations to shift responsibility from ourselves onto the developing countries. Clean Development Mechanisms tends to mean dirty development in which poor countries are forced to shoulder our responsibility and we expect to be able to secure investments there for ourselves. When these countries then have to deliver their own climate policy, they have to pay more dearly for it. The climate policy must include both aid and measures here at home.
The car industry package, that is concerning emissions from cars, is so worthless that the emissions from the paper it is written on are greater than what it will be capable of saving in terms of the climate of Europe and the Earth. It is bad for the car industry, bad for the environment and it is bad for consumers, who want to have low-energy cars for the future.
- (GA) - Madam President, the European Union must agree ambitious targets so that Europe can lead the way in combating climate change. There is a period of economic uncertainty ahead of us, but the economic recession should give us the courage to change more quickly to the new green economy in order to deal with many of the old problems in relation to demand for oil and energy depletion.
As regards General Stationary Combustion, it is important that the new performance standard for emissions is in place, which should be implemented in every power station from 2015 on at the latest. It is also important that continuous monitoring and safety criteria will be in place as well.
Madam President, climate change can no longer be viewed rigidly in environmental terms, but must instead be mainstreamed as a cross-cutting concept through varying policy areas, including development and human rights. It is a problem not just of the future but of the present. Climate change is attacking the natural resource base of poor communities, including their land and water reserves, and people are subsequently being forced to migrate for survival. Such migration flows can have destabilising consequences and can threaten the overall internal security of a particular country, region or border area.
I visited the Chad/Sudanese border area this year as a member of the Committee on Foreign Affairs. I saw the devastation caused by war and food shortages. Climate change will make situations like this worse. Unfortunately, those most at risk are the least culpable in creating this situation. Therefore I am delighted to see my colleagues in Parliament taking the lead on this matter. The EU, the US and other world powers need to act.
Madam President, Mr Piebalgs, Mr Dimas, ladies and gentlemen, firstly I would like to thank you for holding this debate, which was fundamental for those of us who are participating at the same time in the Poznań Conference and the European Environment Council, and who, next Monday, will be at the Energy Council, and then at the European Council on 11-12 December. It was important for everyone to be able to give their opinion on what is probably one of the most difficult subjects we have had to deal with, since it involves a radical change to a number of aspects of our economic and social policies, so great a factor is energy in all of this, with its moral, ethical and nature-related dimensions, this respect for nature and, obviously, climate change.
I would just like to say as an initial point, to those who cast doubt on climate change, that, in any case, the need to eventually wean ourselves off oil in itself makes this whole directive essential. Whether we do it because of climate change or in order to change the energy mix and its territorialisation, the overall package, in either case, is relevant.
The second point I should like to make, if I may, is addressed to the Commission, which has carried out extremely thorough and extremely important preliminary work. The targets proposed by the committees, and supported by the European Councils under the German Presidency, are there, are the right ones. I believe that they have everyone's support, and this significant conceptualisation effort to express things that are so seemingly different and at times seemingly incompatible is absolutely outstanding. I believe that, from this point of view, there is broad agreement among the institutions. It is in relation to the methods that questions can be asked.
For my part, I would very much like to mention again the contract of confidence entered into with Parliament within the framework of the trialogues, and I am well aware of the difficulty of the MEPs' relationship with the trialogues; the latter will not have escaped anyone's notice. Nevertheless, our international commitments, our international meetings are vitally important. Copenhagen is probably the most important meeting that humanity will hold with itself. We cannot fail to show that Europe is capable of reaching an agreement on these points.
We do, of course, have various problems concerning competitiveness. Yes, Mr Watson, Mr Hoppenstedt and Mr Davies, financing of carbon capture and storage should, of course, be included, in one form or another, now or a little later. This concerns the methods, of course. Likewise, it would be irresponsible to support carbon leakage, and I believe that we have found solutions that are basically quite reasonable.
In essence what I would really like to say is that there always comes a time in life when we focus more on the method of the method than on the objective and the way to achieve it. Methods can evolve without the objective and the guarantee of achieving it allowing them to do so. There is a copyright mentality where methods are concerned; this is true of the Commission, and also of the rapporteurs of Parliament's various committees. The only thing that is really incumbent upon us is for us to have the assessable public financial resources to achieve the objectives we have set ourselves in the short, medium and long term.
Lastly, on my final point I will scrupulously echo what was said in this crucially important Chamber. There is no denial of democracy, but a speeding-up of all the processes. I can tell you that the MEPs were working until 2 a.m. last night and again this morning, and have reached an agreement on the CO2 emissions of cars. We could discuss the first three years, but we could also discuss the target, set at 95 grams, which is the key factor for the development of our industry.
We could debate how to deal with progressivity where all of our points are concerned. The only issue of importance for us is not to penalise, but to allow competitiveness and to guarantee that each of these targets will be met, as they work together and are all completely interdependent.
This, in brief, is what I wished to say, dealing with each speech point by point. Rest assured that I shall report them to today's Council and to the Council of 11 December. In any case, please accept my sincere thanks.
Member of the Commission. - Madam President, today's debate has mostly concentrated on the challenge of climate change. It is true that it is a huge challenge, but the same is also true of the energy challenge that we are facing. We have seen the recent volatility of prices, bringing challenges for the security of supply that is particularly important for the European Union, where energy import dependence is growing. This package also provides a basis for the solution to energy security, not only for the European Union but also for other parts of the world. If we make the technological change, it will provide for very different and secure energy sources that could be used across the world.
I believe that today's debate has been very positive and has clearly demonstrated Parliament's commitment to finding solutions very rapidly. I am very grateful for this. The Commission, from my side and that of my colleagues, will work very hard to facilitate agreement between the Parliament and the Council this December.
Member of the Commission. - (EL) Madam President, I would also like to thank the Members of the European Parliament that took part in today's debate for their constructive opinions. Furthermore, I would like to thank the French Presidency that tirelessly worked together with the European Parliament as well as with the Commission to find solutions, which are compatible with our environmental goals, and which are compatible with other situations and problems faced by Member States or other sectors of European industry and businesses.
The Council and the European Parliament have demonstrated their will to reach an agreement at first reading, and I think by the next part-session of the European Parliament in two weeks' time, any outstanding issues will be settled. By then, we will have an agreement which will allow us to meet our environmental goals, such as the reduction of greenhouse gas emissions in the European Union. This is necessary for the European Union so that it can properly combat the effects of climate change, and so that it can avoid running into other problems such as, for example, the problem of businesses relocating to countries outside the European Union, where they can continue emitting carbon dioxide without any limits. Therefore, we must take all the necessary measures. This is what the Commission proposal was aiming at, as well as the cooperation between the three institutions, so that proper solutions could be found. I am sure that in two weeks, at the part-session, we will have an agreement.
The debate is closed.
Written Statements (Rule 142)
in writing. - (IT) Protecting the environment and combating climate change are essential priorities for the whole international community. As I have always maintained in recent years, progress in research enables us to develop objective reasoning, including with regard to energy sources that are too often demonised. In the light of current technological advances, in order to foster a process of geopolitical stabilisation and to ensure greater security at international level, energy sources must be differentiated, reducing dependency on supplies. From this perspective, by improving certain underdeveloped situations such as that in Italy, a serious debate on nuclear energy, with specific reference to third generation plants, is to be welcomed.
in writing. - (NL) We in Europe are standing at a crossroads in history. We have resolved to take the lead worldwide in the fight against global warming. The time has now come to make good on this promise.
We understand that, inter alia, our friends in Poland want guarantees that they will not be faced with the highest bill of a climate agreement. This is why the EU has to invest more in new clean coal technology and in carbon capture and storage (CCS).
The agreement that was concluded this week on reducing CO2 emissions from new cars has met with criticism, because it does not go far enough. Whilst this criticism is partly justified, we should also acknowledge the positive aspects. We will certainly start from 2012, albeit gradually, and we have also held onto the objective of a maximum of 95 g CO2/km by 2020.
Fortunately, it also contains powerful incentives for electrical or hybrid cars. The manufacturers should realise that they have nothing to lose by openly plumping for these environmentally-friendly cars. The governments should encourage this U-turn much more forcefully with tax incentives. As for the consumer, us included therefore, what is stopping us from buying these environmentally-friendly cars now? Today, there are already middle-of-the-range cars available that are below the European standard of 2012. So, ...
in writing. - I welcome the progress that has been made in the talks between Parliament and Council over the last few days and late into the night last night. There is still some way to go, and I urge both sides to make the last effort to reach an agreement capable of being approved by the Parliament before Christmas. To be acceptable to Parliament, the package of measures must be sufficiently vigorous for us to achieve the agreed EU targets of a 20% reduction in CO2 emissions and a 20% increase in renewables by the year 2020 - but also to enable us to go further and raise this up to 30% in the event of an international agreement. I am also pleased that there seems to be agreement that the biofuels target should be subject to strict sustainability criteria.
Some have qualified the package of measures as being extreme. If so, then I am an extremist - but I would point out that moderation in the face of a threat to the very future of this planet would be no virtue and vigorous action no vice.
, in writing. - (HU) When discussing the developments relating to the European Union's climate package, we cannot ignore the possible consequences of the financial crisis. That is to say, if governments spend their accumulated financial reserves primarily on bank rescue packages, then crucial energy investments may suffer delays.
In spite of the crisis, Europe needs investments as soon as possible in expanding renewable energy sources and making significant improvements in energy efficiency. We need to invest today in order that renewable energy sources may become competitive in the near future.
For the above reasons, creating an EU energy fund is an urgent task. The monetary instrument in question would serve primarily to help improve energy efficiency and expand the use of renewable energy sources. Moreover, if we really want to strengthen the European Union's common energy and climate policy, this intention must also be reflected in the next seven-year budget. In addition to strengthening EU support, the Member States must be guaranteed sufficient freedom not only to take into account the various regional differences, but also to determine their own climate policy instruments.
The temporary moderation of the prices of traditional energy carriers ought not to induce complacency on the part of decision-makers, nor put to one side the commitments made in relation to renewable energy sources. If, in the shadow of the crisis, the European Union loses sight of the goals it has set for itself, this can have a harmful effect on its own credibility and its leadership role in the area of climate change.
We have been discussing one problem for far too long, however ever less time remains for it to be resolved. The global processes regarding climate change must be solved within a long-term plan, as well as with concrete measures taken by all players in the world economy.
There are a few key actions around which talks need to be organised:
· Investments in new technologies - industry creates problems but with the help of new technologies these can be solved. This is why it is necessary for us to give industry a chance at intelligent development that responds to our goals;
· Mandatory implementation of an alternative option, however without negative effects on the environment; ensuring safeguards in the use of atomic energy which also needs to be given a chance; I state this as well, in my capacity as a representative of Bulgaria, which has its own contribution in this process;
· Investments in education and science for sustained development - without which there cannot be talk of an effective fight against climate change, as they ensure adequate individual and organisational preparation;
The European Commission adopted the 'Renewable Energy and Climate Change' package on 23 January 2008.
This package shares among the Member States, based on criteria and targets, the EU objectives adopted by the European Council in spring 2007. These are a reduction in greenhouse gas (GHG) emissions of at least 20% at EU level by 2020, along with, during the same period, a 20% increase in the share of renewable energy resources in overall energy consumption, and a 20% increase in energy efficiency.
We can negotiate in every area, but we cannot negotiate with nature. For this reason, to be able to meet these commitments in terms of reducing GHG emissions and increasing the share of renewable energy sources, major structural reforms are required in every area of the economy.
Romania will adopt the national obligations arising from this legislative package, which will have a significant impact at economic and social level.
The completion of the negotiations on the 'Renewable Energy and Climate Change' package provides an opportunity to strike a balance between combating climate change, increasing suppliers' security and promoting competitiveness and economic growth, as well as creating jobs.
We are pleased that at the moment, the negotiations between the European Parliament and the Council on the 'Renewable Energy and Climate Change' package are progressing towards reaching agreement.
The European Council to be held 11-12 December 2008 will decide on all the elements linked to this package.
In preparation for the discussions to take place 11-12 December, Romania along with Slovakia, Hungary, Bulgaria, Lithuania and Latvia submitted on 28 November a proposal for redistributing the income obtained from auctioning CO2 emissions, based on the following formula: ( 90 - x)% + 10% + x%, where x is distributed to those Member States which successfully achieved reductions of more than 20% in the Kyoto emissions ceiling in 2005.
Romania also feels that a review clause is absolutely essential in 2014, without however raising a question mark over the 20% (or 10%) reduction targets, simply in order to facilitate possible adjustments to the mechanisms, based on the specific conditions during the relevant period (which cannot be predicted just now).
in writing. - (FI) The emissions trading scheme presents a choice of two options. On the one hand, we have the brokers' model, and, on the other, the industrial model. The brokers' model is an opportunity to speculate three times over for those who do not need emission rights for production but who buy them to sell them to manufacturing companies at a high price. They can buy the rights at auctions and on the secondary market at emission rights exchanges, and still speculate in them on the power exchanges. While there are emission rights, people can even speculate in them with over-the-counter deals, avoiding the exchanges entirely. That is why we need to go for the speculation-free industrial model, where targets for cutting emissions are achieved through benchmarking, with Best Available Technology (BAT) establishing standards for reductions.
in writing. - (DA) On Monday evening the large political groups in the European Parliament agreed a compromise with the Council of Ministers in respect of the requirements for CO2 emissions for passenger cars under which the automotive industry will be able to continue unchanged in its dirty ways all the way to 2019.
The EU has signed up to the UN's climate targets, under which industrialised countries are supposed to cut CO2 emissions by between 25 and 40 per cent by 2020. The agreement on CO2 emissions from cars is a bow to the car industry and it only serves to confirm that the EU's promises in relation to climate change are not worth the paper they are written on.
Each time the EU is supposed to take a tangible step towards living up to its own promises and targets we hear all the bad excuses in the world for why it does not happen.
It is unbelievable that the majority in the European Parliament is prepared to endorse the continuation of this disgrace.
Madam President, Commissioner, ladies and gentlemen, our adoption of this climate change and energy package should serve as a letter of intent, enabling us to send out a crystal-clear signal to the whole world to reach an ambitious agreement in Copenhagen next year.
I fully endorse Commissioner Dimas's statement that the financial crisis has shown how foolhardy it is not to take obvious warning signs seriously.
In the case of climate change, we cannot allow ourselves to repeat this mistake if we want to prevent dangerous and possibly catastrophic economic and social consequences in the coming decades.
We must show a sense of responsibility and make bold decisions to adopt a clean, efficient energy model, and also to provide the tools needed for our citizens to become aware of climate change and act accordingly. The time has come.
I therefore make a public appeal for the Chamber and the Member States to support this legislative package during the forthcoming plenary, as it will certainly enable us to tackle the major challenge that faces us.
Tax fraud strikes against the principle of fair and transparent taxation and simply damages the foundations of Community operation. Lower budget revenues prevent us from implementing our policies to their full extent.
Combating tax fraud falls largely within the competence of Member States, but they should not act individually. There is a clear need to coordinate actions at Community level and to strengthen cooperation between the governments of Member States and the European Commission.
Since a radical VAT reform is both a long term and a time-consuming project, the report proposes using conventional means. They include changes in legislation governing taxpayer liability for the failure to submit the required documents on time or for submitting incorrect documents, reducing the period for data collection and rapid correction of inaccurate data as well as speeding up the exchange of information on intra-Community transactions.